t c memo united_states tax_court karen mcmanus petitioner v commissioner of internal revenue respondent docket no filed date philip a putman for petitioner monica gingras for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure as well as additions to tax under sec_6651 of dollar_figure and sec_6654 of dollar_figure unless otherwise indicated all section references are to continued the issues for decision are whether petitioner received dollar_figure of unreported income in as respondent determined and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact petitioner resided in la habra california when she filed the petition petitioner failed to file a federal_income_tax return and failed to pay federal income taxes for the tax_year on the basis of third-party information on date respondent issued a notice_of_deficiency to petitioner for the tax_year setting forth unreported non-employee income of dollar_figure petitioner timely filed a petition with the court on date disputing that she received unreported nonemployee income in trial was held on this matter on date although petitioner did not appear her counsel did petitioner’s counsel did not introduce witnesses nor provide documentary_evidence to support petitioner’s position however petitioner’s counsel did cross-examine respondent’s sole witness during trial respondent called one witness pam wong a tax compliance officer employed by respondent ms wong’s testimony was based solely upon her memory of reviewing petitioner’ sec_1 continued the internal_revenue_code as amended amounts are rounded to the nearest dollar internal_revenue_service administrative file but the administrative file was not introduced into evidence according to the version of events presented by respondent at trial ms wong had no involvement in or knowledge of this case outside of reviewing petitioner’s administrative file for the purpose of testifying on the basis of this review ms wong testified respondent began investigating petitioner when heath associates reported it paid petitioner non-employee compensation of dollar_figure in and no corresponding return was filed by petitioner in to determine whether petitioner filed a return under another name respondent sent petitioner an initial contact letter to which petitioner failed to respond ms wong further testified respondent prepared a substitute for return and sent a 30-day_letter and a no-response report to petitioner to which she did not respond next respondent issued a statutory_notice_of_deficiency for tax_year to petitioner based upon the compensation paid to her by heath associates during cross-examination as well as direct ms wong’s responses appeared evasive it was also readily apparent she was unfamiliar with the case and unprepared to provide any insight outside of what she could recall from reading the file furthermore respondent did not provide documentary_evidence to support ms wong’s testimony or to show compensation was paid to petitioner by heath associates at one point during cross- examination ms wong admitted she had no documentary_evidence to support her statements finally respondent informed the court he was unable to obtain the third-party records from heath associates because the company had ceased to exist thus any evidence concerning moneys paid_by heath associates to petitioner was based solely upon the notice_of_deficiency and the memory and credibility of ms wong opinion petitioner asserts she is not liable for the deficiency and the additions to tax respondent determined because respondent failed to meet the burden of producing evidence that petitioner earned unreported income of dollar_figure in respondent failed to meet the burden of producing evidence that petitioner is liable for additions to tax the court_of_appeals for the ninth circuit has determined that in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate the taxpayer received unreported income 680_f2d_1268 9th cir malfatti v commissioner tcmemo_2005_19 a deficiency determination which is not supported by some evidentiary foundation is arbitrary and erroneous weimerskirch v commissioner supra pincite under such circumstances the commissioner has the burden of coming forward with evidence to establish the existence and amount of any deficiency 73_tc_394 respondent incorrectly relies upon 181_f3d_1002 9th cir affg tcmemo_1997_97 for the proposition that a revenue agent’s testimony based upon a review of a taxpayer’s administrative file and a copy of the taxpayer’s notice_of_deficiency identifying the third-party payor satisfy the needed evidentiary foundation demonstrating that the taxpayer received unreported income in hardy v commissioner supra pincite the court_of_appeals for the ninth circuit found the commissioner was relieved from producing third-party income statements to prove a taxpayer’s receipt of income because the taxpayer stipulated the commissioner received the statements therefore the evidentiary foundation requirement was satisfied when the commissioner introduced worksheets showing tax owed on the basis of third- party information and bank statements in combination with the parties’ stipulating the commissioner’s receipt of the third-party information id petitioner did not stipulate respondent’s receipt of third-party information from heath associates in addition the respondent was unable to provide any documentary_evidence from heath associates establishing that income of any amount was paid to petitioner outside of ms wong’s unconvincing testimony respondent presented no evidence proving petitioner received any income in although the court_of_appeals for the ninth circuit has not defined some evidentiary foundation this court finds that the notice_of_deficiency and the revenue agent’s testimony based upon review of the administrative file for the purpose of testifying without simultaneously providing the administrative file to the court is an insufficient foundation respondent failed to provide adequate evidence linking petitioner with the receipt of income from heath associates therefore the court concludes petitioner is not liable for a deficiency of dollar_figure for on the basis of the foregoing petitioner is not liable for additions to tax under sec_6651 and sec_6654 the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
